            Case 2:18-cr-00217-RSM Document 356 Filed 05/18/20 Page 1 of 3




 1                                                        The Honorable Ricardo S. Martinez
 2
 3
 4
 5                      UNITED STATES DISTRICT COURT FOR THE
                          WESTERN DISTRICT OF WASHINGTON
 6
                                    AT SEATTLE
 7
 8
        UNITED STATES OF AMERICA,                      NO. CR18-217 RSM
 9
                            Plaintiff
                                                       ORDER REGARDING CERTAIN
10
                       v.                              RECORDS
11
        JOSE FELICIANO LUGO,
12
                            Defendant.
13
14
15         The Court, having considered the government’s motion regarding certain records
16 (Dkt #343), the defendant’s response and the government’s reply, HEREBY orders the
17 United States Pretrial Services and Probation Office to disclose to the United States
18 Attorney’s Office the phone number(s) provided by Jose Feliciano Lugo to the U.S.
19 Pretrial Services and Probation Office, and which Lugo represented to be his phone
20 number(s), between January 1, 2015, and August 23, 2016. The government also is
21 permitted to use the records in any proceeding in this Court pertaining to Lugo.
22 //
23 //
24 //
25
26
27
28
     ORDER FOR RELEASE OF PROBATION RECORDS - 1                         UNITED STATES ATTORNEY
                                                                       700 STEWART STREET, SUITE 5220
                                                                         SEATTLE, WASHINGTON 98101
                                                                               (206) 553-7970
            Case 2:18-cr-00217-RSM Document 356 Filed 05/18/20 Page 2 of 3




 1
 2        DATED this 18th day of May, 2020.
 3
 4
 5
 6
 7                                       A
                                         RICARDO S. MARTINEZ
 8                                       UNITED STATES DISTRICT JUDGE
 9
10
11
12
13
14
15 Presented by:
16
   BRIAN T. MORAN
17 United States Attorney
18
19 /s/ William Dreher
   WILLIAM DREHER
20 Assisted United States Attorney
21
22
23
24
25
26
27
28
     ORDER FOR RELEASE OF PROBATION RECORDS - 2               UNITED STATES ATTORNEY
                                                             700 STEWART STREET, SUITE 5220
                                                               SEATTLE, WASHINGTON 98101
                                                                     (206) 553-7970
           Case 2:18-cr-00217-RSM Document 356 Filed 05/18/20 Page 3 of 3




 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     ORDER FOR RELEASE OF PROBATION RECORDS - 3              UNITED STATES ATTORNEY
                                                            700 STEWART STREET, SUITE 5220
                                                              SEATTLE, WASHINGTON 98101
                                                                    (206) 553-7970
